        

Exhibit 10.33
COMMUNITYONE BANCORP
2012 INCENTIVE PLAN


DIRECTOR RESTRICTED STOCK AGREEMENT
This Restricted Stock Agreement (the “Agreement”) is effective as of December
19, 2013 between CommunityOne Bancorp, a North Carolina corporation (the
“Company”), and ___________________ (the “Participant”).
WHEREAS, the Company has established the 2012 Incentive Plan (the “Plan”),
pursuant to which the Company may, from time to time, make grants of Restricted
Stock to eligible employees, directors, and other individuals providing services
to the Company or an Affiliate, including CommunityOne Bank, N.A. (as defined in
the Plan); and
WHEREAS, in consideration for the Participant’s service to the Company and/or an
Affiliate, on December 19, 2013 (the “Grant Date”), the Company granted to the
Participant Restricted Stock pursuant to the terms and conditions of the Plan
and this Agreement;
NOW, THEREFORE, in consideration of the promises and the mutual covenants and
agreements hereinafter set forth, the parties hereby agree as follows:
1.Grant of Restricted Stock. Subject to the terms and conditions set forth in
this Agreement and the Plan, the Company granted to the Participant
_______________ (____) shares of time vesting Restricted Stock (“Time RSAs”) and
____________(__) shares of performance vesting Restricted Stock (“Performance
RSAs” and together with the Time RSAs, the “Award” or the “Restricted Stock”).
2.    Vesting. The Award shall vest according to the vesting schedule below.
Vesting on any such date is subject to the Participant’s continued service with
the Company or an Affiliate through such date. If the application of the vesting
schedule would result in the Participant vesting in a fraction of a share, such
fractional share shall be rounded up to the next whole share.
Time RSA Vesting Schedule: One-third of the Time RSA Award shall vest on the
first anniversary of the Grant Date; the second one third of the Time RSA Award
shall vest on the second anniversary of the Grant Date and the final one‑third
of the Time RSA Award shall vest on the third anniversary of the Grant Date.
Performance RSA Vesting Schedule: The Performance RSAs shall be vested over
seven years upon the following schedule:
◦
One quarter of the Performance RSA Award shall vest when the closing price per
share of CommunityOne Bancorp common stock achieves an average of $22.00 over a
twenty trading day period;




--------------------------------------------------------------------------------

        

◦
One quarter of the Performance RSA Award shall vest when the closing price per
share of CommunityOne Bancorp common stock achieves an average of $24.00 over a
twenty trading day period;

◦
One quarter of the Performance RSA Award shall vest when the closing price per
share of CommunityOne Bancorp common stock achieves an average of $30.00 over a
twenty trading day period; and

◦
One quarter of the Performance RSA Award shall vest when the closing price per
share of CommunityOne Bancorp common stock achieves an average of $36.00 over a
twenty trading day period.

3.    Termination of Service. Except as provided below, if the Participant
incurs a termination of service, all shares of Restricted Stock not vested at
the time of such termination shall be immediately and automatically forfeited by
the Participant upon such termination of service.
(a)    In the event of the Participant’s Retirement, death, or Disability (as
such terms are defined below) the following provisions shall apply: (i) if such
Retirement, death, or Disability occurs within the twelve-month period prior to
the first anniversary of the Grant Date, the Participant shall become
immediately vested in one-thirds of the Award; (ii) if such Retirement, death,
or Disability occurs within the twelve-month period prior to the second
anniversary of the Grant Date, the Participant shall become immediately vested
in two-thirds of the Award; and (iii) if such Retirement, death, or Disability
occurs within the twelve-month period prior to the third anniversary of the
Grant Date or anytime thereafter, the Participant shall become immediately
vested in the full Award.
For purposes of this Agreement, Retirement shall mean termination of service on
or after the Participant attains age 65. Disability shall mean that either
(i) the Participant is deemed disabled for purposes of any group or individual
long‑term disability policy paid for by the Company or its Affiliate that covers
the Participant, or (ii) in the good faith judgment of the Company Board of
Directors (with the recusal of the Participant), the Participant is
substantially unable to perform the Participant’s duties for more than ninety
days, whether or not consecutive, in any twelve‑month period, by reason of a
physical or mental illness or injury.
(b)    In the event that the Company terminates the Participant’s service for
Cause as defined under North Carolina law, any portion of the Participant’s
Award that is unvested shall be immediately forfeited.
(c)    In the event the Participant resigns from membership on the Board of
Directors of the Company or the Bank in connection with a Corporate Event, any
portion of the Participant’s Award that is unvested shall become immediately
vested in full upon the effective date of such resignation.  For purposes of
this Agreement, “Corporate Event” shall mean a capital raising  transaction in
connection with which any Person acquires securities representing  10% or more
of the aggregate value or combined voting power of the



--------------------------------------------------------------------------------

        

Company’s outstanding securities or a merger or acquisition to which the Company
or the Bank is a party.
4.    Restrictions on Transferability. The Participant may not sell, assign,
convey, pledge, exchange, hypothecate, alienate or otherwise dispose of or
transfer the Restricted Stock in any manner to the extent it remains unvested.
No assignment, pledge or transfer of the Restricted Stock, or of the rights
represented thereby, whether voluntary or involuntary, by operation of law or
otherwise, shall be effective; but immediately upon any such attempt to assign,
pledge or otherwise transfer the Restricted Stock, the Restricted Stock shall be
forfeited.
5.    Forfeiture Procedures. In the event of any forfeiture of the Restricted
Stock, such forfeiture shall be automatic and without further act or deed by the
Participant. Notwithstanding the foregoing, if requested by the Company (or its
agent), the Participant shall execute such documents (including, without
limitation, a power of attorney in favor of the Company) and take such other
action deemed necessary or desirable by the Company to evidence such forfeiture.
6.    Tax Matters. The Participant shall pay or make provision for payment to
the Company or its Affiliate, as applicable, through payroll or other
withholding (which withholding the Participant hereby authorizes) or other means
acceptable to the Company or its Affiliate and permissible under the Plan, the
amount necessary to satisfy any federal, state or local withholding requirements
applicable to any taxable event arising in connection with the Restricted Stock.
The determination of the withholding amounts due in such event shall be made by
the Company, and shall be binding upon the Participant. The Company shall not be
required to deliver such Shares unless the Participant has made acceptable
arrangements to satisfy any such withholding requirements. Nothing in this
Section shall be construed to impose on the Company a duty to withhold where
applicable law does not require such withholding.
THE PARTICIPANT ACKNOWLEDGES THAT THE PARTICIPANT IS RESPONSIBLE FOR, AND IS
ADVISED TO CONSULT WITH THE PARTICIPANT’S OWN TAX ADVISORS REGARDING, THE TAX
CONSEQUENCES TO THE PARTICIPANT THAT MAY ARISE IN CONNECTION WITH THE RESTRICTED
STOCK, INCLUDING THE DECISION TO MAKE AND TIMELY FILE, AND THE CONSEQUENCES OF,
ANY ELECTION UNDER SECTION 83(b) OF THE INTERNAL REVENUE CODE OF 1986, AS
AMENDED. THE PARTICIPANT ALSO SHALL TIMELY DELIVER A COPY OF ANY SUCH SECTION
83(b) FILING TO THE COMPANY.
7.    Rights as Shareholder. Notwithstanding the foregoing vesting and transfer
restrictions that apply to the Restricted Stock, but subject to the terms of
this Agreement and the Plan, the Participant generally shall otherwise have the
beneficial ownership of the Restricted Stock and shall be entitled to exercise
the rights and privileges of a shareholder with respect to the Restricted Stock,
including the right to vote such shares and the right to receive dividends (if
any) paid with respect to such shares; provided, however, that (a) any dividend
payments will be made no later than the end of the calendar year in which the
dividends are paid to shareholders of the Shares or, if later, the fifteenth day
of the third month following the date the dividends are paid to shareholders of
the Shares; and (b) with respect to any Shares that arise from any dividends
with respect to the Restricted Stock or from adjustments under Section 9, the
Participant shall have the same rights



--------------------------------------------------------------------------------

        

and privileges, and shall be subject to the same restrictions, that apply to the
Restricted Stock under this Agreement and the Plan.
8.    Book-Entry Form. The shares of Restricted Stock generally shall be
evidenced in book-entry or similar form and maintained by or on behalf of the
Company in such form. In such case, no stock certificates shall be issued and
the applicable restrictions will be noted in the records of the Company and its
transfer agent. Notwithstanding the foregoing, in the discretion of the Company,
a certificate or certificates representing the Restricted Stock may be
registered in the name of the Participant and held in escrow or other custody by
or on behalf of the Company. In either case, each certificate or book-entry
record may bear such legends as the Company deems appropriate to reflect the
applicable terms and conditions upon the Restricted Stock.
9.    Adjustments. The Restricted Stock granted pursuant to this Agreement shall
be adjusted as provided in the Plan in the event of a reorganization,
recapitalization, stock split, stock dividend, combination of shares, merger,
consolidation or other change in corporate capitalization affecting the Shares.
The existence of the Restricted Stock shall not affect in any way the authority
of the Company and its shareholders to exercise their corporate rights and
powers, including, but not by way of limitation, the right of the Company to
authorize any adjustment, reclassification, reorganization, or other change in
its capital or business structure, any merger or consolidation of the Company,
the dissolution or liquidation of the Company, the issuance of securities with
preference ahead of or affecting the Shares, or any sale or transfer of all or
any part of its business or assets.
10.    Securities Laws. Notwithstanding any provision herein to the contrary or
in the Plan, the Company shall be under no obligation to issue any Shares to the
Participant pursuant to this Agreement unless and until the Company has
determined that such issuance is either exempt from registration, or is
registered, under the Securities Act of 1933, as amended, and is either exempt
from registration and qualification, or is registered or qualified, as
applicable, under all applicable state securities or “blue sky” laws. Nothing in
this Agreement shall be construed to obligate the Company at any time to file or
maintain a registration statement under the Securities Act of 1933, as amended,
or to effect similar compliance under any applicable state laws with respect to
the Shares that may be issued pursuant to this Agreement. The Company may
require that the Participant make such representations and agreements and
furnish such information as the Company deems appropriate to assure compliance
with applicable legal and regulatory requirements.
11.    Resolution of Disputes; Interpretation. Any question of interpretation,
dispute or disagreement that arises under, or as a result of, this Agreement
shall be determined by the Committee in its absolute and uncontrolled
discretion, and any such determination or other interpretation by the Committee
pursuant to this Agreement shall be final, binding and conclusive on all parties
affected thereby.
12.    Miscellaneous.
(a)    Binding on Successors and Representatives. Subject to the transfer
restrictions applicable to the Participant hereunder and other conditions
hereof, this Agreement shall be binding upon and inure to the benefit of the
successors and assigns of the Company and the Participant’s



--------------------------------------------------------------------------------

        

heirs, executors, administrators, personal representatives, and assigns; and the
parties agree, for themselves and their successors, representatives and assigns,
to execute any instrument which may be necessary legally to effect the terms and
conditions of this Agreement.
(b)    No Service Rights. Nothing contained in this Agreement shall confer upon
the Participant any right to continue in the service of the Company or any
Affiliate nor interfere with or limit in any way the right of the Company or an
Affiliate to terminate the Participant’s performance of services for, the
Company or Affiliate at any time.
(c)    Entire Agreement. This Agreement together with the Plan constitute the
entire agreement of the parties with respect to the Restricted Stock and
supersede any previous agreement, whether written or oral, with respect thereto.
This Agreement has been entered into in compliance with the terms of the Plan;
wherever a conflict may arise between the terms of this Agreement and the terms
of the Plan, the terms of the Plan shall control.
(d)    Amendment. Except as otherwise provided below or in the Plan, neither
this Agreement nor any of the terms and conditions herein set forth may be
altered or amended orally, and any such alteration or amendment shall be
effective only when reduced to writing and signed by each of the parties hereto.
The Company or the Committee may, without obtaining the Participant’s written
consent, amend this Agreement in any respect either deems necessary or advisable
to comply with Section 409A of the Code and applicable regulations and guidance
thereunder and/or to prevent this Agreement from being subject to Section 409A
of the Code.
(e)    Construction and Definitions. Any reference herein to the singular or
plural shall be construed as plural or singular whenever the context requires.
Capitalized terms not otherwise defined in this Agreement shall have the
meanings ascribed to them in the Plan.
(f)    Notices. All notices, requests and amendments under this Agreement shall
be in writing, and notices shall be deemed to have been given (i) if delivered
by hand, when so delivered, (ii) if sent by overnight express service, one (1)
business day after delivery to such service, or (iii) if mailed by certified or
registered mail, return receipt requested, three (3) days after delivery to the
post office:
(A)    if to the Company, at the following address:
CommunityOne Bancorp
150 South Fayetteville Street
Asheboro, North Carolina 27203
Attn: Chief Human Resources Officer
or at such other address as the Company shall designate by notice.
(B)    if to the Participant, to the Participant’s address appearing in the
Company’s records, or at such other address as the Participant shall designate
by notice.
(g)    Governing Law. Except to the extent preempted by Federal law, this
Agreement shall be construed and determined in accordance with the laws of the
State of North Carolina,



--------------------------------------------------------------------------------

        

without giving effect to any choice of law or conflict of law rules or
provisions (whether of the State of North Carolina or any other jurisdiction)
that would cause the application of the laws of any jurisdiction other than the
State of North Carolina. The parties hereby submit to the jurisdiction of the
state and Federal courts encompassing the then current location of the Company’s
principal headquarters for the resolution of any disputes, claims, or
proceedings arising under this Agreement.
(h)    Severability. The invalidity or unenforceability of any particular
provision of this Agreement shall not affect the other provisions hereof, and
the Committee may elect in its discretion to construe such invalid or
unenforceable provision in a manner which conforms to applicable law or as if
such provision was omitted.
(i)    Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.



--------------------------------------------------------------------------------

        

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year written below.


CommunityOne Bancorp
By:   
Title:   
PARTICIPANT: 
    


Date:________________________________



Date:_________________________________



